OFFICE    OF THE AlTORNEY    GENERAL   OF TEXAS
                             AUSTIN




Honorable John W. CrudlnEton
county Auditor
potter    county
Amarillo, Texas

Dear Sir:




                                             , requesting the
                                          ove question Lhasbeen


                                oertain funds has been ex-
                                ssioners' Court in certain
                                d in aonferring this author-
                      s named the character of the securities
                      y be invested. The Commissioners* Court
                      power and unless the authoritg to in-
                      is conferred by law, the court is.wfth-
                      investment. Howard vs. Henderson County,
                     allacs vs. Commisslonersf Court of Hadieon
co., 15 9. w. (2d) 536. No authority has been conferred upon
Conmkssioners~ Courts to invest the money in the .7oadand
Bridge fund and therefore the court is without power to invest
such funds in Defense Bonds or in any other securities.

           We think your question has been answered by the Attorney
                                                                      286




    Honorable John Pd.Crudington, pqe   #2




    General in Opinions Ros. 04906 and O-5223, and we are en-
    closbg  copies of these opinions.



      APPROt=JiD~~ 3,   1943                 very 'truly yours

/g/&&g--J                               ATTORM    GENSRAL OF TEXBS
                                                          .
      ATTCREX GENERAL OF TEXAS
                                        8s    /h-+@L
                                                       C. F. Gibson
                                                          Assistant
    Cpo-S
    Encls.